DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/633146, filed on 01/22/2020. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the PCT application with filing date 08/03/2018.

Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-9, 23, and 25-31 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Claim 1 recites “determining a transmission parameter; and selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter”.	The limitation of “determining a transmission parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass a user choosing a transmission parameter. Similarly, the limitation of “selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting” in the context of this claim may encompass a user choosing a transmission starting position for each retransmission redundancy version based on the chosen transmission parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.	Claim 2 recites “wherein the transmission parameter at least comprises a coding parameter of a low-density parity-check (LDPC) code.	The claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements determining implicitly or explicitly the coding parameter of the LDPC code”.	The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass a user choosing a coding parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.	Claim 4 recites “wherein the coding parameter at least comprises an information bit length and a coding rate”.	The claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.	Claim 5 recites “determining a version number of each retransmission redundancy version” and “selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the information bit length, the coding rate, and the version number of each retransmission redundancy version”.determining a version number of each retransmission redundancy version”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass a user choosing a version number for each retransmission redundancy version. Similarly, the limitation of “selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the information bit length, the coding rate, and the version number of each retransmission redundancy version”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “selecting” in the context of this claim may encompass a user choosing a transmission starting position for each retransmission redundancy version based on information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.	Claim 6 recites “wherein the coding rate comprises an initial transmission code rate”.	The claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:                     
                        
                            
                                S
                            
                            
                                i
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        0
                                    
                                
                            
                        
                        ×
                        R
                        
                            
                                V
                            
                            
                                i
                            
                        
                        +
                        o
                        f
                        f
                        s
                        e
                        t
                    
                , wherein K is the information bit length, R0 is the initial transmission code rate, RVi is a version number of the ith retransmission redundancy version, RVi=i, i is an integer between 0 and M, M is a preset maximum quantity of retransmissions, and offset is an offset value”.	The limitation of “determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:                     
                        
                            
                                S
                            
                            
                                i
                            
                        
                        =
                        
                            
                                K
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        0
                                    
                                
                            
                        
                        ×
                        R
                        
                            
                                V
                            
                            
                                i
                            
                        
                        +
                        o
                        f
                        f
                        s
                        e
                        t
                    
                ”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass a user choosing a transmission starting position for each retransmission redundancy version based on an equation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.	Claim 8 recites “determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:                     
                        
                            
                                S
                            
                            
                                i
                            
                        
                        =
                        α
                        (
                        
                            
                                K
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        0
                                    
                                
                            
                        
                        ×
                        R
                        
                            
                                V
                            
                            
                                i
                            
                        
                        +
                        o
                        f
                        f
                        s
                        e
                        t
                        )
                    
                ; or, determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:                     
                        
                            
                                S
                            
                            
                                i
                            
                        
                        =
                        α
                        ×
                        
                            
                                K
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        0
                                    
                                
                            
                        
                        ×
                        R
                        
                            
                                V
                            
                            
                                i
                            
                        
                        +
                        o
                        f
                        f
                        s
                        e
                        t
                    
                 , wherein K is the information bit length, R0 is the initial transmission code rate, RVi is a version number of the ith retransmission redundancy version, RVi=i, i is an integer between 0 and M, M is a preset maximum quantity of retransmissions, offset is an offset value, and α is a scale value”.	The limitation of “determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:                     
                        
                            
                                S
                            
                            
                                i
                            
                        
                        =
                        α
                        (
                        
                            
                                K
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        0
                                    
                                
                            
                        
                        ×
                        R
                        
                            
                                V
                            
                            
                                i
                            
                        
                        +
                        o
                        f
                        f
                        s
                        e
                        t
                        )
                        "
                    
                , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass a user choosing a transmission starting position for each retransmission redundancy version based on an equation. Similarly, the limitation of “determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:                     
                        
                            
                                S
                            
                            
                                i
                            
                        
                        =
                        α
                        ×
                        
                            
                                K
                            
                            
                                
                                    
                                        R
                                    
                                    
                                        0
                                    
                                
                            
                        
                        ×
                        R
                        
                            
                                V
                            
                            
                                i
                            
                        
                        +
                        o
                        f
                        f
                        s
                        e
                        t
                    
                ”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass a user choosing a transmission starting position for each retransmission redundancy version based on another equation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.wherein a transmission starting position of a latter retransmitted data frame does not overlap with a former retransmitted data frame in at least one group of two adjacent retransmission redundancy versions”.	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements that integrate the abstract idea into a practical application. Accordingly, the claim is directed to an abstract idea. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim does not recite any additional elements that provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 23 recites “determining a transmission parameter; and selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter”.	The limitation of “determining a transmission parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim may encompass a user choosing a transmission parameter. Similarly, the limitation of “selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “selecting” in the context of this claim may encompass a user choosing a 

	Claim(s) 24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-4, 10-11, and 23-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nimbalker et al. (US 2019/0013901 A1).

Regarding claim 1, Nimbalker discloses A hybrid automatic repeat request (HARQ) retransmission method ([0023]: retransmission in incremental redundancy (IR) HARQ), comprising:
determining a transmission parameter ([0021]: transmitter can use LDPC code (=transmission parameter)); and
selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is shift size value. [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate).

Regarding claim 23, Nimbalker discloses A transmission device, comprising a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the following steps ([0025], [0032]: transmitter, i.e., eNodeB. Fig. 9, [0061]: node 920, i.e., eNB, comprises processors 922 and memory 924. [0114]: non-transitory computer readable storage medium has program code to perform various techniques):
determining a transmission parameter ([0021]: transmitter can use LDPC code (=transmission parameter)); and
selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is shift size value. [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate).

 discloses A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor, to implement the following steps ([0114]: non-transitory computer readable storage medium has program code to perform various techniques):
determining a transmission parameter ([0021]: transmitter can use LDPC code algorithm (=transmission parameter)); and
selecting dynamically a transmission starting position of each retransmission redundancy version from a circular buffer according to the transmission parameter ([0034]: second redundancy version (RV1) (=retransmission) provides different starting point in circular buffer. [0052]-[0053]: each RV starts at a different location within the circular buffer indicated by                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    N
                                
                                
                                    R
                                    V
                                
                            
                        
                     is number of redundancy versions supported,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, z is shift size value. [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme, i.e., 1/3 code rate).

Regarding claims 2 and 25, Nimbalker discloses all features of claims 1 and 23 as outlined above. 
Nimbalker further discloses wherein the transmission parameter at least comprises a coding parameter of a low-density parity-check (LDPC) code ([0021]: LDPC code is an LDPC encoding algorithm. [0027]: LDPC code has codeword length, information block, shift size, and code rate (=coding parameter)).

Regarding claims 3 and 26, Nimbalker discloses all features of claims 2 and 25 as outlined above. 
Nimbalker further discloses wherein the determining the transmission parameter comprises:
determining implicitly or explicitly the coding parameter of the LDPC code ([0026]-[0027]: structured LDPC codes are adopted in wireless technology standards and have codeword length b, information block k=z·kb, shift size z, and code rate r=k/n=kb/nb, where nb is a number of code bits and kb is a number of information bits. Note: codeword length, information block, shift size, and code rate are determined explicitly because the transmitter has to calculate the values based instead of receiving the values from a scheduling signaling in an implicit manner as defined by Applicant’s specification in [0063]).

Regarding claims 4 and 27, Nimbalker discloses all features of claims 2 and 25 as outlined above. 
Nimbalker further discloses wherein the coding parameter at least comprises an information bit length and a coding rate ([0027]: LDCP code has information block k=z·kb and code rate, where nb is a number of code bits and kb is a number of information bits).

Regarding claim 10, Nimbalker discloses all features of claim 1 as outlined above.
Nimbalker further discloses wherein, after the selecting dynamically the transmission starting position of each retransmission redundancy version from the circular buffer according to the transmission parameter, the method further comprises:
retransmitting data starting from the selected transmission starting position ([0034]-[0035]: when first transmission fails, a second transmission (=retransmission) occurs. Figs. 4A-B, [0052], [0054]-[0055]: the start position is determined based on                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), and the second transmission can be defined to start in a reverse order or relatively close to an end of the circular buffer).

Regarding claim 11, Nimbalker discloses all features of claim 1 as outlined above.
wherein, before the selecting dynamically the transmission starting position of each retransmission redundancy version from the circular buffer according to the transmission parameter, the method further comprises:
transferring all coded bits other than punctured bits into the circular buffer ([0053]: only coded bits are transmitted in the circular buffer except some coded bits used for puncturing in a first transmission using first redundancy version. [0034]-[0035]: when first transmission fails, a second transmission (=retransmission) occurs. Figs. 4A-B, [0052], [0054]-[0055]: the start position is determined based on                        
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), and the second transmission can be defined to start in a reverse order or relatively close to an end of the circular buffer).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5-6 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (US 2019/0013901 A1) in view of Qin et al. (US 2019/0097767 A1).

Regarding claims 5 and 28, Nimbalker discloses all features of claims 4 and 27 as outlined above. 
wherein the selecting dynamically the transmission starting position of each retransmission redundancy version from the circular buffer according to the transmission parameter comprises:
determining a version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    ); and
selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the coding rate, and the version number of each retransmission redundancy version ([0052]-[0053]: start location is indicated by                         
                            
                                
                                     
                                    k
                                
                                
                                    0
                                
                            
                            =
                            (
                            z
                            *
                            
                                
                                    
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    c
                                                    b
                                                
                                            
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    R
                                                    V
                                                
                                            
                                            *
                                            z
                                        
                                    
                                
                            
                            *
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                    ), where                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                        
                     is redundancy version, i.e.,                         
                            
                                
                                    r
                                    v
                                
                                
                                    i
                                    d
                                    x
                                
                            
                            =
                            0
                            ,
                             
                            1
                            ,
                             
                            2
                            ,
                             
                            3
                        
                    . [0049]-[0050]:                         
                            
                                
                                    N
                                
                                
                                    c
                                    b
                                
                            
                        
                     is amount of soft buffer available per code block which is calculated based on LDPC coding scheme’s mother code rate, i.e., 1/3 code rate).
Nimbalker does not teach the start location is calculated by the information bit length.
However, Qin discloses start location is calculated by the information bit length ([0037]-[0039]: starting position for each retransmission in a circular buffer can be determined based on Ncb which is a quantity of bits of the coded data block (=information bit length) and Rv(i) (=redundancy version). [0034]: Rv(i) depends on code rate of initial transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter when making a determination for a start location of each retransmission based on the redundancy version and the code rate, as taught by Nimbalker, to further consider the quantity of bits of the encoded data block, as taught by Qin.
Doing so allows the sending device to determine the starting position by using the formula k 0(i)=R subblock TC·((2·┌N cb/(2·N rv ·R subblock TC)┐·Rv(i)+a)%(3·C subblock TC) (Qin: [0037]).


Nimbalker further discloses wherein the coding rate comprises an initial transmission code rate ([0027]: LDCP code has code rate. [0049]: mother code rate of LDPC coding scheme).

	Claim(s) 7-8 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (US 2019/0013901 A1) in view of Qin et al. (US 2019/0097767 A1) and CATT (IR-HARQ scheme for NR LDPC codes – R1-1712432) (cited in IDS).

Regarding claims 7 and 30, Nimbalker in view of Qin discloses all features of claims 6 and 29 as outlined above. 
While Nimbalker in view of Qin further discloses wherein the selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the information bit length, the coding rate, and the version number of each retransmission redundancy version comprises (see claim 6), Nimbalker in view of Qin does not disclose, but CATT discloses 
determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula: 
                
                    
                        
                            S
                        
                        
                            i
                        
                    
                    =
                    
                        
                            K
                        
                        
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    R
                    
                        
                            V
                        
                        
                            i
                        
                    
                    +
                    o
                    f
                    f
                    s
                    e
                    t
                
            ,
wherein K is the information bit length, R0 is the initial transmission code rate, RVi is a version number of the ith retransmission redundancy version, RVi=i, i is an integer between 0 and M, M is a preset maximum quantity of retransmissions, and offset is an offset value (pgs. 4-5 – scheme 2 (Dynamic fixation): starting bit position is chosen based on                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    , where K is length of 0  is code rate of first transmission, RVi is 0,1, 2, or 3, where 4 is the maximum quantity of retransmission. Note: offset is equated to be 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter when making a determination for a start location, as taught by Nimbalker in view of Qin, to use the equation                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    , as taught by CATT.
Doing so provides a better IR-HARQ performance than static fixation scheme (CATT: pg. 6).

Regarding claims 8 and 31, Nimbalker in view of Qin discloses all features of claims 6 and 29 as outlined above. 
While Nimbalker in view of Qin further discloses wherein the selecting the transmission starting position of each retransmission redundancy version from the circular buffer according to the information bit length, the coding rate, and the version number of each retransmission redundancy version comprises (see claim 6), Nimbalker in view of Qin does not disclose, but CATT discloses
determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:
                        
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            α
                            (
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                            +
                            o
                            f
                            f
                            s
                            e
                            t
                            )
                        
                     ;
or,
determining a transmission starting position Si of an ith retransmission redundancy version by using the following formula:
                
                    
                        
                            S
                        
                        
                            i
                        
                    
                    =
                    α
                    ×
                    
                        
                            K
                        
                        
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    R
                    
                        
                            V
                        
                        
                            i
                        
                    
                    +
                    o
                    f
                    f
                    s
                    e
                    t
                
             ,
wherein K is the information bit length, R0 is the initial transmission code rate, RVi is a version number of the ith retransmission redundancy version, RVi=i, i is an integer between 0 and M, M is a preset maximum quantity of retransmissions, offset is an offset value, and α is a scale value (pgs. 4-5 – scheme 2 (Dynamic fixation): starting bit position is chosen based on                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    , where K is length of information bits, R0  is code rate of first transmission, RVi is 0,1, 2, or 3, where 4 is the maximum quantity of retransmission. Note: offset is equated to be 0 and α is equated to 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter when making a determination for a start location, as taught by Nimbalker in view of Qin, to use the equation                         
                            
                                
                                    S
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ×
                            R
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    , as taught by CATT.
Doing so provides a better IR-HARQ performance than static fixation scheme (CATT: pg. 6).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (US 2019/0013901 A1) in view of Sun et al. (US 2012/0110406 A1).

Regarding claim 9, Nimbalker discloses all features of claim 1 as outlined above. 
Nimbalker does not disclose, but Sun discloses wherein a transmission starting position of a latter retransmitted data frame does not overlap with a former retransmitted data frame in at least one group of two adjacent retransmission redundancy versions (Figs. 9-10, [0112]-[0113], [0120]-[0121]: no overlapping occurs between first and second HARQ subpacket transmission. [0092]: first and second HARQ subpacket transmission are adjacent retransmissions of SPID. [0013]: SPID is essentially the same as redundancy version).

Doing so increases the performance of the HARQ link (Sun: [0114]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Jeong et al. (US 2018/0278370 A1) (support can be found in at least KR 10-2017/0116133) – abstract: HARQ retransmission using LDCP code. [0154]: circular buffer. [0208]-[0209]: transmission start point for retransmissions is determined according code rate and number of transmitted bits and the number of included redundancy version (RV) mode indicators. Note: support for [0208]-[0209] can be found in [258]-[259] of the KR application. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/T.H.N./Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478